Citation Nr: 1434914	
Decision Date: 08/06/14    Archive Date: 08/20/14

DOCKET NO.  07-14 782	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUE

Entitlement to a disability rating in excess of 10 percent for service-connected hepatitis C virus.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Haddock, Associate Counsel


INTRODUCTION

The Veteran had active service from June 1969 to January 1972.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from a September 2006 rating decision by the Phoenix, Arizona Department of Veterans Affairs Regional Office (RO).   

The Board has not only reviewed the Veteran's physical claims file but also the Veteran's file on the "Virtual VA" and "VBMS" systems to insure a complete review of the evidence.  


FINDINGS OF FACT

1.  Prior to January 2, 2008, the Veteran's hepatitis C was shown to result in intermittent symptoms of fatigue, nausea, and joint pain.  

2.  From January 2, 2008 to November 30, 2008, the Veteran's hepatitis C was shown to cause symptoms of daily fatigue, malaise, and anorexia, with minor weight loss.

3.  From December 1, 2008, the Veteran's hepatitis C symptoms were shown to decrease in severity with weight gain and increased stamina noted.  


CONCLUSIONS OF LAW

1.  The criteria for a disability rating in excess of 10 percent, prior to January 2, 2008, for service-connected hepatitis C have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.114, Diagnostic Code 7345 (2013).

2.  The criteria for a disability rating of 40 percent from January 2, 2008 to November 30, 2008, for service-connected hepatitis C have been met or approximated.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.114, Diagnostic Code 7345 (2013).

3.  The criteria for a disability rating in excess of 10 percent, from December 1, 2008, for service-connected hepatitis C have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.114, Diagnostic Code 7345 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  In the present case, required notice was provided by letters dated in June and October 2009.  See Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II); Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006).  

With regard to VA's duty to assist in the development of the claim, VA assisted the Veteran in the procurement of his service treatment records (STRs) and pertinent VA treatment records, and made reasonable efforts to obtain records of the Veteran's non-VA treatment.  38 U.S.C.A. § 5103A; 38 C.F.R. §§ 3.159.  

Also pursuant to VA's duty to assist, the Veteran was afforded a VA examination in January 2006 in relation to his claim on appeal; the report of which adequately details the severity of the Veteran's hepatitis C symptomatology.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board acknowledges that this examination was over eight years ago; however, during the pendency of this claim, the Veteran was granted entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU), effective July 13, 2007, and that this rating was determined to be permanent and total.  As such, regardless of the Board's decision herein, the Veteran is already receiving the maximum benefits allowable by law and the Veteran is not prejudiced by the Board's decision to proceed with the matter on appeal based on the evidence currently of record.  An additional exam would result in no additional benefits to him.  The Board finds that no further notice or assistance is required.


II. Legal Criteria and Analysis

The Veteran claims that he is entitled to a disability rating in excess of 10 percent for his service-connected hepatitis C virus.  

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that evaluation.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  Reasonable doubt as to the degree of disability will be resolved in the Veteran's favor.  38 C.F.R. § 4.3.

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary importance.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, separate ratings may be assigned for separate periods of time based on the facts found.  This practice is known as "staged" ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The relevant temporal focus for adjudicating an increased rating claim is on the evidence concerning the state of the disability from the time period one year before the claim was filed until VA makes a final decision on the claim.  Id.

Under Diagnostic Code 7345 (for chronic liver disease without cirrhosis), a 10 percent rating is warranted when there is intermittent fatigue, malaise, and anorexia, or; incapacitating episodes (with symptoms such as fatigue, malaise, nausea, vomiting, anorexia, arthralgia, and right upper quadrant pain) having a total duration of at least one week, but less than two weeks, during the past 12-month period.  38 C.F.R. § 4.114. 

A 20 percent rating is warranted when there is daily fatigue, malaise, and anorexia (without weight loss or hepatomegaly), requiring dietary restriction or continuous medication, or; incapacitating episodes (with symptoms such as fatigue, malaise, nausea, vomiting, anorexia, arthralgia, and right upper quadrant pain) having a total duration of at least two weeks, but less than four weeks, during the past 12 month period.  Id. 

A 40 percent rating is warranted when there is daily fatigue, malaise, and anorexia, with minor weight loss and hepatomegaly, or; incapacitating episodes (with symptoms such as fatigue, malaise, nausea, vomiting, anorexia, arthralgia, and right upper quadrant pain) having a total duration of at least four weeks, but less than six weeks, during the past 12 month period.  Id. 

A rating of 60 percent is assigned for daily fatigue, malaise and anorexia, with substantial weight loss (or other indication of malnutrition) and hepatomegaly; or, incapacitating episodes (with symptoms such as fatigue, malaise, nausea, vomiting, anorexia, arthralgia and right upper quadrant pain) having a total duration of at least six weeks during the past 12-month period but not occurring constantly.  Id

A rating of 100 percent is assigned for near-constant debilitating symptoms (such as fatigue, malaise, nausea, vomiting, anorexia, arthralgia and right upper quadrant pain). Id

An "incapacitating episode" is a period of acute signs and symptoms due to chronic liver disease severe enough to require bed rest prescribed by a physician and treatment by a physician.  38 C.F.R. § 4.114, Diagnostic Code 7345, Note 2 (2013).  

As there is no evidence in the record that the Veteran ever (during the evaluation period) was placed on bed rest prescribed by a physician, there is no basis for rating the liver disability at issue based on incapacitating episodes.

On January 2006 VA examination, the examiner noted that with the exception of emergency care, there was no indication the Veteran had received medical treatment in the past years.  The Veteran reported that he had been employed with the same company for 27 years.  He reported symptoms of mild, near-constant fatigue; mild, intermittent malaise; and mild, intermittent right upper quadrant pain.  He denied symptoms of nausea, vomiting, and anorexia.  On physical examination, the examiner noted that the Veteran was very disheveled and appeared older than his stated age.  His liver was noted to be smaller than normal.  The examiner also noted that the Veteran was diagnosed with hepatitis C shortly before the examination without any evidence of elevated liver transaminases.  

Following his VA examination, the Veteran began receiving relatively consistent care at the VA Medical Center to monitor his hepatitis C.  Treatment records show that the Veteran routinely discussed appropriate treatment methods with his providers and intermittently complained of fatigue, nausea, and joint pain associated with his hepatitis C.  Additionally, in January 2008, the Veteran started a 48 week course of Peg Intron/Ribavirin therapy to treat his hepatitis C virus.  The records of this course of treatment show that the Veteran suffered from a variety of symptoms while undergoing treatment, such as irritability, weight loss, moderate to severe fatigue, blurred vision, shortness of breath, and migraines, which were noted to be related to the treatment itself and that after completing treatment his symptoms improved.  Specifically, records dated after the completion of his treatment show that he was gaining weight and had increased stamina.

Based on the evidence of record, the Board finds that a disability rating in excess of 10 percent for service-connected hepatitis C virus is not warranted prior to January 2, 2008, the date the Veteran started his hepatitis C viral therapy.  Prior to beginning his viral therapy, the treatment records show that the Veteran's hepatitis C caused symptoms of intermittent fatigue, nausea, and joint pain.  The report of the January 2006 VA examination shows that the Veteran had mild fatigue, nausea, and malaise, but denied symptoms of nausea, vomiting and anorexia.  As there is no indication that the Veteran was experiencing these symptoms on a daily basis, or that he required dietary restrictions or continuous medication, the Board finds that a disability rating in excess of 10 percent prior to January 2, 2008 is not warranted.  38 C.F.R. § 4.114, Diagnostic Code 7345.  

From January 2, 2008 through November 30, 2008, for the course of the Veteran's hepatitis C viral therapy, the Board finds that a 40 percent disability rating is warranted.  In this regard, the Board notes that the treatment records from the Veteran's course of hepatitis C viral therapy show that he had a dramatic increase in his symptoms, as a result of the treatment.  As noted above, he suffered from irritability, weight loss, moderate to severe fatigue, blurred vision, shortness of breath, and migraines; most of which worsened in severity as the treatment progressed.  While the Board notes the evidence of record does not establish the Veteran suffered from hepatomegaly (enlargement of the liver), it does establish that over the course of his treatment that Veteran lost nearly 15 pounds.  As such, the Board finds that the Veteran's hepatitis C symptoms from January 2, 2008 through November 30, 3008 more nearly approximate the criteria for a 40 percent disability rating under Diagnostic Code 7345.  38 C.F.R. § 4.114.

From December 1, 2008, the Board finds that a disability rating of 10 percent for the Veteran's service-connected hepatitis C is warranted.  The Board notes that the medical evidence following the culmination of the Veteran's course of hepatitis C viral therapy is somewhat limited; however, it does establish that following his viral therapy, the Veteran's symptoms began to improve.  Specifically, he was shown to be gaining weight and had increased stamina.  Based on this evidence, the Board finds that from December 1, 2008, the Veteran's symptoms more nearly approximate the criteria for a 10 percent disability rating already assigned under Diagnostic Code 7345.  Because the rating returns to the 10 percent rating originally assigned by the RO, this is not a "reduction" in rating and is appropriate.  O'Connell v. Nicholson, 21 Vet. App. 89 (2007).

Consideration has been given to assigning the Veteran higher rating for the periods outlined above.  However, at no point have the Veteran's symptoms, outlined in the medical evidence, warranted disability ratings in excess of the ratings assigned herein.  

Furthermore, the Board finds that the evidentiary record presents no reason to refer the case to the Compensation and Pension Service for consideration of an extra-schedular evaluation under 38 C.F.R. § 3.321(b).  There is no evidence, or even allegation, of symptoms or functional impairment not encompassed by the schedular criteria, so as to render those criteria inadequate.  See Thun v. Peake, 22 Vet. App. 111 (2008).  Additionally, as noted above, the Veteran is already in receipt of a TDIU and as such, consideration of such issue under Rice v. Shinseki, 22 Vet. App. at 453 is not applicable in this case.  


ORDER

Entitlement to a disability rating in excess of 10 percent, prior to January 2, 2008, for service-connected hepatitis C virus is denied.  

Entitlement to a disability rating of 40 percent, from January 2, 2008 to November 30, 2008, for service-connected hepatitis C virus is granted, subject to the laws and regulations governing payment of monetary benefits.

Entitlement to a disability rating in excess of 10 percent, from December 1, 2008, for service-connected hepatitis C virus is denied.  


____________________________________________
MICHELLE KANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


